NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                DWA HOLDINGS LLC,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2017-1358
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00824-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

                     ON MOTION
                 ______________________

   Before PROST, Chief Judge, O’MALLEY and TARANTO,
                    Circuit Judges.
PER CURIAM.
                       ORDER
    On May 25, 2018, Defendant-Appellee the United
States filed an Unopposed Motion to Correct the Opinion
(“Motion”) that the court issued on May 9, 2018. See Mot.,
DWA Holdings LLC v. United States (May 25, 2018), ECF
2                       DWA HOLDINGS LLC   v. UNITED STATES



No. 42. The court, having reviewed the Motion, finds good
cause to grant in part the relief requested therein and
shall issue a modified version of its precedential opinion
along with this Order.
     IT IS ORDERED THAT:
    The United States’ Unopposed Motion to Correct the
Opinion is granted in part. The court shall vacate the
opinion and judgment issued May 9, 2018, and issue a
modified version of the May 9, 2018 precedential opinion,
deleting the requested clause and replacing it with the
phrase “that were disseminated to the public.” A new
judgment shall issue as of the date of issuance of the
modified opinion.


                                 FOR THE COURT

    May 30, 2018                 /s/ Peter R. Marksteiner
       Date                      Peter R. Marksteiner
                                 Clerk of Court